UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 February 6, 2015 Date of Report (Date of earliest event reported) GlobalSCAPE, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33601 74-2785449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4500 Lockhill Selma Road, Suite 150 San Antonio, Texas 78249 (210) 308-8267 (Address of principal executive offices and Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 5, 2015, GlobalSCAPE, Inc. issued a press release announcing financial results for the Company’s fourth quarter of fiscal year 2014 and for fiscal year 2014. Subsequent to issuing the press release, the Company corrected certain of the information in the financial statements included as part of the press release. These corrections related to the classification of certain expenses on the Consolidated Statement of Operations and Comprehensive Income. These corrections did not affect the Company’s total revenues, total operating expenses, income before income taxes, net income or earnings per share as announced on February 5, 2015. The Company has included with this amended Report the corrected versions of the Consolidated Statement of Operations and Comprehensive Income with the corrections indicated as Exhibit 99.1. The information included in this amended Report, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibit 99.1 Consolidated Statements of Operations and Comprehensive Income for the Years Ended December 31, 2014 and 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBALSCAPE, INC. By: /s/James W. Albrecht, Jr. James W. Albrecht, Jr., Chief Financial Officer Dated: February 6, 2015 EXHIBIT INDEX Exhibit Number Document Description 99.1 Consolidated Statements of Operations and Comprehensive Income for the Years Ended December 31, 2014 and 2013
